Citation Nr: 1025097	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  03-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a meniscal tear, 
residual of a right knee sprain, rated 20 percent from August 9, 
2001 through May 15, 2002 and from July 1, 2002 through June 25, 
2007.  (Temporary total evaluations pursuant to 38 C.F.R. § 4.30 
were in effect from May 16, 2002 through June 30, 2002, and from 
June 26, 2007 through April 30, 2009.)

2.  Entitlement to an increased rating for right knee arthritis, 
residual of a right knee sprain, rated 10 percent from August 9, 
2001 to June 1, 2010. 

3.  Entitlement to an increased rating for a total right knee 
replacement (formerly right knee sprain residuals with 
degenerative joint disease and meniscal tear), rated 30 percent 
from May 1, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1971 to August 1975.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which continued a noncompensable (zero percent) 
disability rating for the Veteran's service-connected history of 
right knee sprain. 

By rating decision in May 2003, the RO increased the evaluation 
for the Veteran's service-connected history of right knee sprain 
with degenerative joint disease and meniscal tear to 20 percent, 
effective from August 9, 2001.  A temporary total (100 percent) 
rating was assigned effective May 16, 2002 through June 30, 2002 
based on surgical or other treatment necessitating convalescence.  
See 38 C.F.R. § 4.30 (2009).  The same rating decision granted 
separate service connection for arthritis of the right knee 
associated with history of right knee sprain.  A separate 10 
percent disabling rating was assigned effective August 9, 2001. 

In January 2006, the Board remanded the Veteran's claim for 
additional procedural and evidentiary development.  

In a June 2008 rating decision, the VA Appeals Management Center 
(AMC) assigned a temporary total rating for the Veteran's history 
of right knee sprain with degenerative joint disease and meniscal 
tear based on his total knee replacement surgery.  See 38 C.F.R. 
§ 4.30.  An effective date of June 26, 2007 was assigned and a 30 
percent disability rating was scheduled to take effect September 
1, 2008.  However, in a September 2009 rating decision, another 
temporary total rating for the right knee disability was assigned 
effective from March 17, 2008 through April 30, 2009.  A 30 
percent rating was assigned effective from May 1, 2009.  

In the above-mentioned September 2009 rating decision, the AMC 
proposed to terminate the separate evaluation of 10 percent for 
arthritis of the right knee based on clear and unmistakable 
error.  The Veteran was informed of the proposed reduction by 
letter dated September 2, 2009.  He did not respond.  In a March 
2010 rating decision, the separate disability rating for right 
knee arthritis was discontinued, effective June 1, 2010. 

Clarification of Issue on appeal

As noted in the Introduction, the Veteran was separately service-
connected for nonarthritic residuals of a right knee sprain (i.e. 
meniscal tear) and arthritis of the right knee, prior to 
undergoing a total knee replacement surgery on June 26, 2007.  
Following his surgery, the AMC rated the Veteran's right knee 
disability under Diagnostic Code 5055 [knee replacement] but did 
not discontinue the separate 10 percent disability rating for 
arthritis until effective June 1, 2010.  See 38 C.F.R. § 3.105(e) 
(2009).

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

By failing to discontinue the separate 10 percent disability 
rating assigned to the Veteran's right knee arthritis, his knee 
disability was impermissibly rated under two diagnoses.  This 
clear and unmistakable error was recognized in a September 2009 
rating decision which proposed termination of the separate rating 
for arthritis of the right knee.  The termination of the separate 
rating for right knee arthritis was implemented effective June 1, 
2010 by a March 2010 rating decision, pursuant to 38 C.F.R. 
§ 3.105(e).
FINDINGS OF FACT

1.  The competent and credible evidence of record demonstrates 
that from August 9, 2001 through May 15, 2002 and from July 1, 
2002 through June 25, 2007 the service-connected meniscal tear, 
residual of a right knee sprain, was manifested by right knee 
laxity of no more than moderate instability. 

2.  The competent and credible evidence of record demonstrates 
that from August 9, 2001 to June 1, 2010, the service-connected 
right knee arthritis, residual of a right knee sprain, resulted 
in functional impairment comparable to limitation of flexion to 
no less than 80 degrees with 10 degrees of limitation of 
extension.

3.  The competent and credible evidence of record indicates that 
from May 1, 2009, the Veteran's total right knee replacement has 
been manifested by pain productive of a decreased range of 
motion.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a 
right meniscal tear, residual of a right knee sprain, from August 
9, 2001 through June 25, 2007, (exclusive of a period of a 
temporary 100 percent convalescence rating) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for right knee arthritis, residual of a right knee sprain, from 
August 9, 2001 to June 1, 2010, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).

3.  The criteria for an evaluation in excess of 30 percent for 
total right knee replacement (formerly right knee sprain 
residuals with degenerative joint disease and meniscal tear), 
have not been met from May 1, 2009 to the present.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 
5055, 5256, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

Stegall Concerns

In January 2006, the Board remanded this case to the AMC in order 
to fulfill the notice requirements of the Veterans Claims 
Assistance Act of 2000 (the VCAA) and schedule the Veteran for a 
VA examination.  The Veteran's claim was then to be 
readjudicated. 

The record reveals that the AMC sent the Veteran a corrective 
VCAA notice letter on March 28, 2006.  He was afforded an 
additional VA examination in September 2008.  The Veteran's claim 
was then readjudicated in the May 2009 supplemental statement of 
the case (SSOC).  Thus, the Board's remand instructions have been 
fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran, in October 2002 and March 2006.  These letters informed 
the Veteran of what evidence was required to substantiate his 
increased rating claims and of his and VA's respective duties for 
obtaining evidence.  The March 2006 letter also informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the Veteran's service treatment records, VA 
outpatient medical records, private medical records, and provided 
him with multiple VA examinations.  

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in March 2003, October 
2006, and September 2008.  The reports from these examinations 
reflect that the examiners reviewed the Veteran's past medical 
history, recorded his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record, 
and pertinent to the rating criteria.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).  

In a May 1993 statement the Veteran indicated that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  While these records have not been 
associated with the Veteran's claims folder, there has been no 
harm to the Veteran as the records would not be relevant to his 
claim.  Specifically, the Veteran indicated that he was receiving 
SSA benefits eight years before he filed his increased rating 
claim and there is no indication that the SSA records would 
describe the state of the Veteran's right knee disability during 
any appeal period.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has declined to exercise 
his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased rating for a meniscal 
tear, residual of a right knee sprain, rated 20 percent 
from August 9, 2001 through May 15, 2002 and from July 1, 
2002 through June 25, 2007.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The meniscal tear, residual of a right knee sprain, has been 
rated under 5299-5257.  The RO assigned Diagnostic Code 5299 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first with 
the numbers of the most closely related body part and '99'.  See 
38 C.F.R. § 4.20 (2009) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous].  The RO determined that the most closely 
analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 
5257 [knee, other impairment of].  

Prior to June 26, 2007, the Veteran's right knee disability was 
manifested by complaints of pain, swelling, giving out, and 
instability.  There is no medical evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
does not apply in this case.

The Veteran's right knee meniscal tear has been rated as 20 
percent disabling.  This is the maximum schedular rating 
available under Diagnostic Code 5258 (dislocated semilunar 
cartilage), and exceeds the maximum schedular rating available 
under Diagnostic Code 5259 (removal of symptomatic semilunar 
cartilage).  Accordingly, rating the Veteran based on dislocated 
or removed cartilage would not be proper or in his best interest. 

In April 2002, W.B.K., M.D., indicated that the Veteran has 
valgus laxity.  He was prescribed a right knee brace in August 
2001 and has complained that his knee will give out on him.  
Diagnostic Code 5257 specifically addresses knee instability.  
The Veteran has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more appropriate. 
Accordingly, the Board will continue to apply Diagnostic Code 
5257.

Specific rating criteria

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent disability 
rating and moderate recurrent subluxation or lateral instability 
in the knee warrants a 20 percent disability rating.  A 10 
percent disability rating is warranted for slight recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009).  

Analysis

The Veteran's service-connected meniscal tear, residual of a 
right knee sprain, is rated 20 percent disabling from August 9, 
2001 through June 25, 2007.  As noted in the Introduction, 
temporary total evaluations have been assigned from May 16, 2002 
through June 30, 2002 and from June 26, 2007 through April 30, 
2009.  To warrant a 30 percent disability rating under Diagnostic 
Code 5257, the evidence must demonstrate "severe" recurrent 
subluxation or lateral instability in the knee.  [The Board 
observes in passing that severe is generally defined as "of a 
great degree: serious."  See Webster's New World Dictionary, 
Third College Edition (1988), 1140.]  

The record indicates that the Veteran was prescribed with a right 
knee brace in August 2001 based on his complaints of pain during 
varus/valgus stress testing.  In April 2002, the Veteran reported 
that his knee had been giving way more frequently and he was 
occasionally unable "to go up and down stairs, squat or stoop."  
Dr. W.B.K. noted that the Veteran had 2+ valgus laxity and that 
an MRI revealed a torn medial meniscus at the meniscocapsular 
junction.  

In May 2002, the Veteran underwent arthroscopy and debridement of 
his right knee.  (As noted above, the Veteran has been assigned a 
temporary total disability rating under 38 C.F.R. § 4.30 based on 
this surgery.)  An orthopedic clinic physician note from April 
2002 indicated that the Veteran's right knee was stable for varus 
and valgus testing and that the Veteran had been receiving some 
relief with a knee sleeve. 

During the March 2003 VA examination, the Veteran complained of 
pain, weakness, stiffness, swelling, giving way, and 
fatigability.  Physical examination revealed negative valgus and 
varus elasticity testing as well as negative anterior and 
posterior Drawer sign.  The examiner specifically noted that 
there were no episodes of dislocation or recurrent subluxation. 

Upon examination in October 2006, the Veteran's right knee 
symptoms included pain, giving way, weakness, instability, and 
effusion.  After reviewing the Veteran's claims folder and 
providing a clinical examination, the VA examiner indicated that 
the Veteran's instability was "mild" and that no subluxation 
was present.   

In the September 2003 substantive appeal, the Veteran described 
his right knee instability as severe based on his torn medial 
meniscus and anterior cruciate ligament.  However, the Veteran's 
statement does not constitute competent medical evidence and 
cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  As noted 
above, the Veteran's knee instability has been described by a 
medical professional as "mild."  See the October 2006 VA 
examination report.  The competent evidence of record indicates 
that the Veteran's laxity was, at worst, moderate in severity and 
that recurrent subluxation was not present.  In the absence of 
severe instability or recurrent subluxation being demonstrated or 
approximated, the next higher 30 percent disability rating under 
Diagnostic Code 5257 is not for application.

Hart Considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim. 

In this case, the Veteran filed his claim for an increased 
disability rating on August 27, 2001.  The currently assigned 20 
percent disability rating was assigned by the RO effective August 
9, 2001, the date of a VA treatment record which documented the 
Veteran's complaints that his right knee gives out and causes him 
pain.  After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's right knee 
meniscal tear, residuals of a right knee sprain was more or less 
severe during the relevant appeal period.  The Veteran has 
pointed to none.  Accordingly, there is no basis for awarding the 
Veteran disability rating other than the currently assigned 20 
percent at any time during the periods pertinent to this appeal.



Extraschedular evaluation

In the interest of economy, the Board will address the matter of 
referral of the Veteran's service-connected disabilities for 
consideration of extraschedular ratings in a common discussion 
below.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected right knee arthritis, 
effective August 9, 2001 to June 1, 2010. 

Relevant law and regulations

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App.  202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2009).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. 38 C.F.R. § 4.40 
(2009).

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing. 38 C.F.R. 
§ 4.45 (2009).

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts, supra.  
In this case the Veteran was granted a separate 10 percent 
disability rating for arthritis of the right knee, effective 
August 9, 2001, in a May 2003 rating decision, based on the 
evidence which indicated that the Veteran had both arthritis and 
instability of the right knee.  See VAOPGCPREC 23-97 (July 1, 
1997) and VAOPGCPREC 09-98 (August 14, 1998).  

Diagnostic Code 5010 specifically addresses traumatic arthritis, 
the symptom for which a separate compensable disability rating 
was assigned.  The Veteran has not asked that an alternative 
diagnostic code be employed, and the Board can identify nothing 
in the evidence to suggest that another diagnostic code would be 
more appropriate.  Accordingly, the Board will continue to apply 
Diagnostic Code 5010.

Specific rating criteria

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis. Under Diagnostic 
Code 5003, degenerative arthritis of a major joint will be rated 
under the criteria for limitation of motion of the affected 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2009).  For the purpose of rating disabilities due to arthritis, 
the knee is considered a major joint.  See 38 C.F.R. § 4.45 
(2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

The Diagnostic Codes referable to functioning of the knee are 
found in 38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, a 
noncompensable evaluation is assigned for leg flexion limited to 
60 degrees.  A 10 percent evaluation is warranted where flexion 
of the knee is limited to 45 degrees.  A 20 percent evaluation is 
warranted where flexion is limited to 30 degrees.  A maximum 30 
percent evaluation is warranted where flexion is limited to 
30 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg 
warrants a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 degrees 
to zero degrees.  See 38 C.F.R. § 4.71, Plate II (2009).

Analysis 

During the March 2003 and October 2006 VA examinations, the 
Veteran's right knee range of motion was limited to 90 degrees of 
flexion.  The October 2006 VA examination and a VA outpatient 
treatment record from May 2006 indicated that the Veteran's right 
knee extension was limited by 10 degrees.  [As noted above, 
normal knee extension is 140 degrees and normal knee flexion is 
zero degrees.]

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, which is 
far exceeded by the 90 degrees recorded in connection with the 
March 2003 and October 2006 VA examinations.

Diagnostic Code 5261 contemplates a 10 percent disability rating 
with a limitation of knee extension to 10 degrees.  This is the 
disability rating that is currently assigned.  The record does 
not indicate that the Veteran's right knee extension is limited 
in excess of 10 degrees and there is no evidence that the 
Veteran's disability picture more nearly approximates the 
criteria required for a higher evaluation. Based on these 
findings, a disability rating in excess of 10 percent may not be 
assigned based on limitation of motion of the right knee.  

The Board notes that the record contains range of motion findings 
that were recorded after the Veteran's total right knee 
replacement surgery.  See the September 2008 VA examination.  
However, as the Veteran's right knee was replaced during surgery, 
the disability at issue (arthritis) ceased to exist.  While 
cognizant that the Board may not itself render medical opinions, 
see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), this 
finding is consistent with the evidence of record.  Specifically, 
X-ray reports taken after the Veteran's total right knee 
replacement surgery do not describe arthritis, but rather 
indicate that a prosthetic knee is in place.  See the September 
2008 VA examination report.  As such, rating the Veteran's right 
knee arthritis based on limitation of motion findings that were 
recorded after his total right knee replacement surgery would not 
be appropriate. 

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that 
VA's review of a service-connected musculoskeletal disability 
must include an assessment of the functional impairment caused by 
that disability. See 38 C.F.R. §§ 4.40, 4.45 (2009).
The Board has therefore taken into consideration the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.

The Veteran has complained of right knee pain.  However, there is 
no evidence that such symptomatology warrants the assignment of a 
higher rating.  While the October 2006 VA examiner stated that 
the Veteran's right knee will become more symptomatic following 
repetitive use, he noted that the Veteran's forward flexion is 
limited to 80 degrees due to pain.  As noted above, limitation of 
forward flexion of the right knee to 45 degrees is required for a 
compensable rating under Diagnostic Code 5260.  The October 2006 
VA examiner indicated that the Veteran's right knee extension was 
not limited by repetitive use and there is no competent evidence 
to the contrary.  Thus, even when additional limitation of motion 
due to pain is taken into consideration, a 10 percent disability 
rating is still warranted.  

Hart Considerations

The Veteran filed his claim for an increased disability rating on 
August 27, 2001.  In the May 2003 rating decision, the RO 
assigned a 10 percent rating effective August 9, 2001 based on a 
VA treatment record "showing an increase in symptoms with 
subsequent x-ray verification of arthritis."  After a careful 
review of the record the Board can find no evidence to support a 
finding that the Veteran's right knee arthritis was more or less 
severe during the appeal period.  The Veteran has pointed to 
none.  Accordingly, there is no basis for awarding the Veteran 
disability rating other than the currently assigned 10 percent at 
any time during the appeal.

3.  Entitlement to an increased rating for a total right 
knee replacement (formerly right knee sprain residuals 
with degenerative joint disease and meniscal tear), rated 
30 percent from May 1, 2009.  

Relevant law and regulations 

Under Diagnostic Code 5055 (knee replacement (prosthesis)), the 
minimum rating is 30 percent.  A 60 percent rating is warranted 
for chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  If there are intermediate 
degrees of residual weakness, pain or limitation of motion, 
Diagnostic Code 5055 instructs to rate by analogy to Diagnostic 
Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256 [ankylosis of a knee], ankylosis that 
is at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, warrants a 30 evaluation.  Ankylosis in 
flexion between 10 and 20 degrees is rated 40 percent disabling.  
Ankylosis in flexion between 20 and 45 degrees is rated 50 
percent disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  

A 40 percent rating under Diagnostic Code 5262 requires nonunion 
of the tibia and fibula with loose motion, requiring use of a 
brace.  Malunion of the tibia and fibula with marked knee or 
ankle disability allows for the assignment of a maximum 30 
percent rating. 

Assignment of diagnostic code

The Veteran's service-connected total right knee replacement is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257-5055 [Knee, other impairment of - knee replacement].  See 38 
C.F.R. § 4.27 (2009) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

Diagnostic Code 5055 is obviously applicable to the instant case, 
primarily because it pertains specifically to the disability at 
issue (total knee replacement) but also because it provides 
specific guidance as to how symptoms of this disability are to be 
evaluated.  

The Veteran may also be rated under Diagnostic Code 5257.  
However, the maximum disability rating available under this 
diagnostic code is 30 percent, the level currently assigned to 
the Veteran's right knee disability.  Therefore, rating the 
Veteran's total right knee replacement under Diagnostic Code 5257 
would not be in his best interest.

Accordingly, the Board will rate the Veteran's total right knee 
replacement under Diagnostic Code 5055.  As was discussed in the 
law and regulations section above, Diagnostic Codes 5256, 5261 
and 5262 may also be considered.

Analysis

The Veteran's service-connected total right knee replacement is 
currently rated 30 percent disabling from May 1, 2009.  The next 
higher rating under Diagnostic Code 5055 is 60 percent.

The Board must first determine if there are intermediate degrees 
of residual weakness, pain or limitation of motion which allow it 
to rate the disability under Diagnostic Codes 5256, 5261, or 
5262.

Diagnostic Code 5256 pertains to ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  During the 
September 2008 VA examination, the Veteran displayed 102 degrees 
of flexion in his right knee with full extension.  Accordingly, 
the evidence of record does not indicate that ankylosis exists 
and the Veteran does not appear to contend that his right knee is 
ankylosed.

With respect to limitation of extension of the Veteran's right 
knee, as noted above, the September 2008 VA examiner indicated 
that extension of the knee was zero to 102 degrees.  These 
findings are consistent with a noncompensable rating under 
Diagnostic Code 5261, and fall far short of what is required for 
the assignment a 40 percent or 50 percent rating.  Diagnostic 
Code 5261 therefore does not avail the Veteran.

With respect to Diagnostic Code 5262, there is no competent 
evidence of impairment of the tibia and fibula, either nonunion 
or malunion.

Accordingly, rating by analogy to Diagnostic Codes 5256, 5261, or 
5262 is not warranted. The Board will therefore move on to a 
discussion of a higher rating under Diagnostic Code 5055.

To warrant a 60 percent disability rating under Diagnostic Code 
5055, the evidence must demonstrate chronic residuals consisting 
of severe painful motion or weakness in the right knee.  The 
criteria in this Diagnostic Code are disjunctive, not 
conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]; compare Melson v. Derwinski, 1 
Vet. App. 334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed in 
the provision must be met].  Therefore, evidence of either severe 
painful motion or weakness will suffice for an increased 
disability rating.

With respect to severe painful motion, the September 2008 VA 
examiner indicated that the Veteran had pain in his right knee 
but that additional limitation of motion was not present after 
repetitive use.  During the examination the Veteran was able to 
achieve well over half the range of flexion and a full range of 
extension.  He indicated that after having corrective surgery in 
March 2008, his right knee pain "is much better and is like a 
toothache."  While the Board has no reason to doubt that the 
Veteran experiences some degree of right knee pain, under such 
circumstances, "severe painful motion" necessary for a 60 
percent rating under Diagnostic Code 5055 has not been 
demonstrated.

With respect to weakness, the September 2008 VA examiner stated 
that there was no weakness in the Veteran's right knee.  An X-ray 
of the right knee revealed that the Veteran's total right knee 
arthroplasty was not out of alignment.  In this case there is no 
indication of weakness in the right knee to warrant an increased 
disability rating under Diagnostic Code 5055.

The Board further notes in passing that a 100 percent rating is 
not available to the Veteran, as it is only warranted for one 
year following implementation of the prosthesis.

In short, the objective medical evidence of record indicates that 
the Veteran is not entitled to an increased disability rating 
under Diagnostic Code 5055 at any time during the pertinent 
rating period on appeal.  See Hart, supra. 

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2009).  See DeLuca, supra.

As was previously discussed, the Veteran does not experience any 
limitation of motion due to pain and instability is not present.  
The September 2008 VA examiner specifically stated that 
repetitive use did not result in any additional limitation of 
motion and the Veteran's joint symptoms did not include 
instability, weakness, locking or giving way.  In this case, 
there is no basis upon which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO included 38 
C.F.R. § 3.321(b)(1) in the May 2003 Statement of the Case (SOC) 
and appears to have considered the regulation in the Veteran's 
case.  Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability ratings at issue.  

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected right 
knee disabilities.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disabilities 
are specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his right knee instability or arthritis. 

With respect to employment, the evidence of record indicates that 
the Veteran is not employed.  See the September 2008 VA 
examination.  The Board notes that the fact that the Veteran is 
currently unemployed is not determinative. The ultimate question 
is whether the Veteran, because of his service-connected 
disabilities, is incapable of performing the physical and mental 
acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In this case there is no medical evidence that 
the Veteran's right knee disabilities would have caused marked 
interference with employment.  See Van Hoose, supra [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired]. In addition, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for a meniscal tear, residual 
of a right knee sprain, rated 20 percent from August 9, 2001 
through May 15, 2002 and from July 1, 2002 through June 25, 2007  
(exclusive of periods of temporary 100 percent convalescence 
ratings effective from May 16, 2002 through June 30, 2002, and 
from June 26, 2007 through April 30, 2009), is denied.

Entitlement to a disability rating in excess of 10 percent for 
service-connected right knee arthritis, effective August 9, 2001 
through June 1, 2010 is denied. 

Entitlement to an increased rating for a total right knee 
replacement (formerly right knee sprain residuals with 
degenerative joint disease and meniscal tear), rated 30 percent 
from May 1, 2009, is denied.   



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


